Citation Nr: 1724650	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-11 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of service connection for a cervical spine disability.

2. Whether new and material evidence has been received to reopen a previously denied claim of service connection for a lumbar spine disability.

3. Whether new and material evidence has been received to reopen a previously denied claim of service connection for a respiratory disability, to include Valley Fever/coccidiomycosis and obstructive sleep apnea (OSA), to include as secondary to service-connected sinusitis.

4. Entitlement to service connection for a respiratory condition, to include Valley Fever/coccidiomycosis and OSA, to include as secondary to service-connected sinusitis.

5. Entitlement to a rating in excess of 10 percent for sinusitis prior to March 19, 2014, and in excess of 30 percent thereafter.

6. Entitlement to a compensable rating for scrotal dermatitis (now claimed as dermatitis/eczema/skin lesions of back, chest, neck, arms, legs, and buttocks).

7. Entitlement to service connection for a cervical spine disability.

8. Entitlement to service connection for a lumbar spine disability.

9. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to December 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, inter alia, granted an increased rating of 10 percent for service-connected sinusitis effective May 26, 2009; continued a noncompensable rating for service-connected scrotal dermatitis; and reopened previously denied claims for a respiratory disorder, cervical spine disability, and lumbar spine disability, but denied them on the merits.  In a June 2015 rating decision, the RO denied a TDIU.  The Veteran has appealed his claims for increased ratings and service connection.

In an October 2016 rating decision, the RO increased the assigned rating for sinusitis to 30 percent, effective March 19, 2014, creating a staged rating as indicated on the title page.  The Veteran has not expressed satisfaction with the increased disability rating; thus, this issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The Board notes that the Veteran originally filed a claim for a lung infection, to include Valley fever/coccidiomycosis.  However, at his March 2017 hearing, the Veteran testified that the symptoms of residual of Valley fever would be difficult to distinguish from his sinusitis symptoms, that his doctor indicated that his lung condition was related to his sinusitis, and that he had been put on a continuous positive airway pressure (CPAP) machine to treat his respiratory condition.  The United States Court of Appeals for Veterans Claims (Court) addressed the scope of claims generally in regard to what is claimed versus what should be addressed by VA.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the evidence submitted in support of the Veteran's respiratory condition, the Board has recharacterized the issue as stated on the title page of this decision.

As a final preliminary matter, the Board notes that, during the Veteran's March 2017 hearing, the Veteran reported experiencing dizziness as a result of his service-connected sinusitis or tinnitus.  As this issue has not yet been adjudicated by the agency of original jurisdiction (AOJ), this issue is referred to the AOJ for appropriate action, to include providing the Veteran with the appropriate forms.  See 38 C.F.R. §§ 19.9(b) (providing for referral to AOJ of issues not yet adjudicated); 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits) (2016).

The issues of entitlement to a compensable rating for a skin disability, a TDIU, and service connection for a cervical and lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a January 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a cervical spine disability.  The Veteran did not appeal the decision and new and material evidence was not received within the one year appeal period.

2.  Evidence received since the January 2005 rating decision relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim of service connection for a cervical spine disability.

3.  In a July 1998 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a lumbar spine disability.  The Veteran did not appeal the decision and new and material evidence was not received within the one year appeal period.

4.  Evidence received since the July 1998 rating decision relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim of service connection for a lumbar spine disability.

5.  In a July 1998 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a respiratory disability.  The Veteran did not appeal the decision and new and material evidence was not received within the one year appeal period.

6.  Evidence received since the July 1998 rating decision relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim of service connection for a respiratory disability.

7.  The Veteran has OSA that is caused by his service-connected sinusitis.

8.  From May 26, 2009, the date of the filing of the claim for increase, symptoms of the Veteran's sinusitis have most nearly approximated near-constant sinusitis characterized by headaches, pain, tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries. 


CONCLUSIONS OF LAW

1.  The January 2005 rating decision that denied the claim of entitlement to service connection for a cervical spine disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.202, 20.1103 (2016).

2.  Evidence received since the January 2005 decision is new and material, and the criteria for reopening of the claim for entitlement to service connection for a cervical spine disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The July 1998 rating decision that denied the claim of entitlement to service connection for a lumbar spine disability is final.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.156(b), 20.202, 20.1103 (2016).

4.  Evidence received since the July 1998 decision is new and material, and the criteria for reopening of the claim for entitlement to service connection for a lumbar spine disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The July 1998 rating decision that denied the claim of entitlement to service connection for a respiratory disability is final.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.156(b), 20.202, 20.1103 (2016).

6.  Evidence received since the July 1998 decision is new and material, and the criteria for reopening of the claim for entitlement to service connection for a respiratory disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

7.  The Veteran's OSA is proximately due to his service-connected sinusitis.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).

8.  Resolving reasonable doubt in the Veteran's favor, the criteria for the maximum schedular rating of 50 percent for sinusitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.27, 4.97, Diagnostic Codes (DCs) 6522-6510 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  Given the favorable actions taken below and that the 50 percent rating for sinusitis is the maximum schedular rating, the Board will not discuss further whether those duties have been accomplished.

II. Request to Reopen

Generally, a claim that has been denied in an RO decision from which an appeal was not perfected may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a July 1998 rating decision, the RO denied claims for service connection for a lumbar spine disability and a respiratory disability (then claimed as a lung infection) on the basis that the claims were not well grounded, namely that the Veteran did not have a current lumbar spine disability and that his service treatment records (STRs) did not show that he had a lung infection in-service.  The Veteran did not file a notice of disagreement (NOD) to the denial of his claims, and new evidence was not received within one year of the decision.  Accordingly, the July 1998 rating decision is final, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(d)(3).

The relevant evidence of record at the time of the July 1998 rating decision included the Veteran's STRs, which noted one entry of low back pain and no treatment, complaint, or diagnosis of a lung infection.

Relevant evidence received more than one year since the July 1998 rating decision includes medical treatment records indicating continued treatment and complaints for low back pain, private and VA treatment records, statements from the Veteran and his wife, the Veteran's March 2017 testimony before the Board, and an April 2017 letter from Dr. M.B. reporting that the Veteran suffers from OSA, which is more likely than not due to or caused by his recurrent service-connected sinusitis.  In particular, during his March 2017 hearing, the Veteran reported that he had had continuous lumbar spine pain since service.  The Veteran also underwent a VA examination in October 2009.  

In a January 2005 rating decision, the RO denied claims for service connection for a cervical spine disability on the basis that STRs did not show a cervical spine disability in-service.  The Veteran did not file an NOD to the denial of his claim, and new evidence was not received within one year of the decision.  Accordingly, the January 2005 rating decision is final, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302(a), 3.156(b).

The relevant evidence of record at the time of the January 2005 rating decision included the Veteran's STRs, private treatment records, and VA treatment records.  Specifically, a January 2003 private treatment record diagnosed degenerative changes to the cervical spine in an x-ray.

Relevant evidence received more than one year since the January 2005 rating decision includes medical treatment records indicating continued treatment and complaints for cervical pain, statements from the Veteran and his wife, the Veteran's March 2017 hearing before the Board, and an October 2009 VA examination.  In particular, during his March 2017 hearing, the Veteran reported that he had had continuous cervical pain since service.

As such, the additional evidence submitted since the July 1998 and January 2005 rating decisions is new and material evidence that relates to unestablished facts necessary to substantiate the merits of the claims.  Reopening of the claims for service connection for a respiratory disability, a lumbar spine disability, and a cervical spine disability, is therefore warranted.
III. Service Connection

Service connection may be granted for disabilities resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). 

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

The Veteran contends that he has a respiratory disability, to include residuals of Valley fever and OSA, to include as secondary to his service-connected sinusitis.

An October 2009 VA examination report reflects that the Veteran's STRs document possible Valley fever after a routine eye examination showed some spots that were thought to be due to coccidiomycosis.  However, testing was negative, and the Veteran was not treated for any residual symptoms; specifically, the examiner noted that he was not given any anti-fungal medication.  The examiner also noted that the Veteran was never prescribed any inhalers, and that his only complained of shortness of breath was when he climbed stairs.  To the contrary, the examiner remarked that the Veteran was an avid hiker.  The examiner noted that pulmonary function tests in October 2009 were normal, and that x-rays were negative.  The examiner reviewed several medical literature, consulted with the Chief of Infectious Disease, and concluded that the negative in-service testing ruled out an acute or chronic exposure to coccidiomycosis.  The examiner concluded that, based on the evidence, it was his opinion that "it was not likely as not that the Veteran did and currently does not have a diagnosis of coccidiomycosis" or any other respiratory condition.

In April 2017, Dr. M.B., Assistant Chief of Neurology, submitted a letter stating that the Veteran was diagnosed with OSA in December 2016, which required the nightly use of CPAP.  She explained that narrowing of the upper airways was one of the causes or contributes to sleep apnea, and that it was clear on examination that the Veteran had some nasal airway narrowing that was related to his sinusitis.  As such, she opined that it was more likely than not that his OSA was contributed to if not caused by his recurrent sinusitis and airway narrowing from the same.  She also opined that it was quite possible that his OSA was present while on active duty based on his complaints of fatigue and poor sleep quality.

Given the evidence of record, the Board finds that service connection for OSA is warranted.  While the evidence does not show that the Veteran has current residuals of Valley fever/ coccidiomycosis, the April 2017 letter from Dr. M.B. establishes that the Veteran has a current respiratory condition, namely OSA, that is more likely than not contributed to if not caused by his service-connected sinusitis and airway narrowing from the same. 

As such, service connection for OSA secondary to service-connected sinusitis is warranted.  

IV. Increased Rating

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, assignment of staged ratings is warranted.

The Board notes that the Veteran's service-connected sinusitis is currently rated under DC 6522-6510.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional diagnostic code is shown after the hyphen). 

The diagnostic codes applicable to sinusitis, including DC 6510 are rated under the general rating formula for sinusitis as follows:  a 0 percent rating is awarded for sinusitis detected by x-ray only; a 10 percent disability rating is awarded for sinusitis manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; a 30 percent disability rating is awarded for sinusitis manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; and a 50 percent disability rating is awarded for sinusitis following radical surgery with chronic osteomyelitis, or manifested by near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  An incapacitating episode of sinusitis is one requiring bed rest and treatment by a physician.  See 38 C.F.R. § 4.97 (2016).

In May 2009, the Veteran's wife submitted a statement describing the Veteran's worsening sinusitis.  She reported that he was congested nearly all the time, and that he had to blow his nose several times per hour.  His mucus was "yellowish" and often bloody.  She explained that he had to lie down and change sides to drain his nose, and that he sometimes used salt irrigation, which only helped for a short time.  She stated that at least eight times per year his symptoms flared-up and that during those times he had to stay in bed all day because he was too weak, dizzy, and in pain.  She also reported that the Veteran got headaches several times each week and used aspirin to treat them.  

The Veteran also submitted a health log detailing his condition between 2008 and 2009.  The log described sinus congestion with yellowish discharge and headaches about four times per week; sinus infection with yellow/green discharge; "big headache;" and fatigue, which grounded him in bed; and numerous "sinus episodes" ranging between four and 12 days duration, with dizziness, headaches, yellowish mucus, and congestion.

July 2009 VA treatment records document congested sinuses with yellowish bloody discharge.  The Veteran reported pain, along with worsening vertigo, tinnitus, and feeling of unsteadiness.  

An October 2009 VA examination report reflects that the Veteran had headaches and nasal discharge associated with his sinusitis, and required antibiotics twice a year.  The Veteran reported that he took antibiotics for several weeks and that his most recent prescription had been for twice-daily doses for 10 days.  He stated that his episodes of sinusitis were incapacitating but that they did not affect his occupation and that he did not miss any work the year before while employed.  He denied any sinus surgery, but reported that he was congested all the time, and when he blew his nose he had off-color discharge which was at times purulent and bloody.

Private treatment records in May 2010 reflect acute sinusitis and acute upper respiratory infection.  In June 2010, a chest x-ray revealed bacterial pneumonia, and he was placed on bedrest for three days.  In July 2010, he had acute sinusitis and bacterial pneumonia.  In September 2010, he had acute sinusitis, allergic rhinitis, and fatigue/malaise.  In October and November 2010, he had acute sinusitis and was prescribed antibiotics.  In December 2010, he had a computerized tomography (CT) scan, and was diagnosed with chronic sinusitis and allergic rhinitis.  In March 2011, he had acute sinusitis and a fever.

In January 2014, the Veteran obtained a letter from Dr. S.M.V. stating that it was his opinion that the Veteran should remain out of work for medical reasons.  Dr. S.M.V. explained that the Veteran was unable to interact professionally with customers and staff due to his chronic sinusitis.  He noted that the Veteran had been on various antibiotics, nasal treatments, and steroids with current symptoms of sinusitis, and that he would be incapacitated for a single continuous period from December 2013 to an unknown date.

In March 2014, Dr. R.P., the Veteran's VA primary care physician, noted that he had recurrent sinusitis, and that from August 2013 to November 2013, he had a series of severe exacerbations.  He explained that the Veteran suffered from constant fatigue, headaches, facial pain, irritability, inattention/difficulty focusing on task, sleep disturbance, and dizziness, all of which were worse when he had acute exacerbations.  He stated that the Veteran was last treated in January 2014 with antibiotics.

In May 2014, Dr. R.P. wrote a letter supporting the Veteran's decision to seek retirement from his work at the U.S. Department of Commerce.  He explained that the Veteran had chronic pan-sinusitis with symptoms of chronic fatigue, nasal and head congestion, headaches, poor sleep, irritability, lack of concentration, cognitive impairment, and facial pain.  He stated that the Veteran had acute exacerbations of sinusitis, more so for the past two to three years, when his symptoms were exaggerated, and he had been incapacitated by these episodes especially since the fall of 2013.  He found that the Veteran's medical condition was chronic and had lasted more than 20 years, and that it was unlikely to resolve.  He explained that acute flares were unpredictable and seemed to be getting more frequent as the underlying condition slowly progressed.

VA treatment records in November 2014 reflect that the Veteran's "sinus episodes" occurred every one to two months, and that his last one had been 10 days before and had lasted for 10 days.  He reported that he was fatigued, and that the skin around his eyes and sinuses was irritated a lot, and that his eyes "gummed up easily."  In November 2014 and January 2015, Dr. R.P. wrote letters to the Veteran's employer stating that he was medically disabled for work duties due to his chronic pan-sinusitis.

A June 2015 VA examination report reflects a diagnosis of sinusitis and rhinitis.  The Veteran reported worsening with near-constant sinusitis, fatigue, incapacitating headaches twice a week, sore throat, sinus pain and congestion, burning in nasal area, inability to sustain interactions and concentration at home and work, crusting and purulence in nasal area each day, and poor sleep quality.  The examiner noted that the Veteran experienced seven or more non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting in the past 12 months.  He found that the Veteran had allergic, vasomotor, bacterial, or granulomatous rhinitis with permanent hypertrophy of the nasal turbinates.  A June 2015 sinus x-ray was negative.

During his March 2017 hearing, the Veteran testified that he had pain and tenderness in his sinus with a general feeling that his head was inflamed, stuffy, and everything was "kind of foggy."  He stated that he had near constant sinusitis that had started to impact everything since shortly before he filed his claim for increase.  He reported that he retired due to his sinusitis, and that he experienced dizziness a couple times months due to the sinusitis.  He explained that he had discussed surgery with this physician, but that he was only given a 20 percent possibility that it would have any effect, and so he and his physician decided not to try.

Upon review of the evidence of record, and giving the Veteran the benefit of the doubt, the Board finds that a rating of 50 percent is warranted from May 26, 2009, the date the claim for an increased rating was filed.

The evidence shows that the Veteran had ten episodes of sinusitis between January 2008 and March 2009, seven episodes of sinusitis between May 2010 and March 2011, and that Dr. S.M.V. and Dr. R.P. medically excused him from work starting in January 2014 due to his chronic sinusitis symptoms.  From May 2009, the Veteran's symptoms were headaches, dizziness, and purulent discharge of yellowish color that sometimes included blood.  In addition, the Veteran was on antibiotics for several days in 2010 and 2014.  While the Veteran did not have any surgeries for his sinus, he explained that he was only given a 20 percent possibility that the surgery would make a difference, and so he and his physician decided not to have it done for now.  Further, the Board notes that as of January 2014, the Veteran has been unable to return to work due to his sinusitis symptoms.  

The evidence is thus at least evenly balanced that the Veteran's service-connected chronic sinusitis has more nearly approximated the criteria for a 50 percent disability rating throughout the appeal period.  See 38 C.F.R. § 4.97, DC 6522-6510.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the AOJ refer the claim for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2016).  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

In this case, the Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms outside of those listed in the criteria, which include headaches, pain, and purulent discharge.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board" (quoting Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).

Further, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.


ORDER

The application to reopen the claim for service connection for a cervical spine disability is granted.

The application to reopen the claim for service connection for a lumbar spine disability is granted.

The application to reopen the claim for service connection for a respiratory disability is granted.

Entitlement to service connection for OSA secondary to service-connected sinusitis is granted.

Entitlement to a rating of 50 percent for sinusitis is granted throughout the appeal period, subject to controlling regulations governing the payment of monetary awards.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims for an increased rating for a skin disability, and entitlement for service connection for cervical and lumbar spine disabilities.

Skin Disability

The Veteran is service-connected for scrotal dermatitis (now claimed as dermatitis/eczema/skin lesions of back, chest, neck, arms, legs, and buttocks), rated as noncompensable.

VA treatment records in May 2009 reflect no rashes or new skin changes.  A letter from his wife dated from June 2009 states that his back and buttocks had red bumps and open sores or scars from where the sores had healed.  She also reported that he had some on his chest and legs as well, and even on his head and scalp at times.

An October 2009 VA examination report documents that the Veteran used Vaseline to treat his skin condition.  The Veteran reported that his rash was extensive and covered his entire genital area including the buttocks.  On physical examination, there was no rash on the back, there was a one-centimeter (cm) streak of dry skin six-cm long, which was somewhat reddish, and tanning skin that extended all the way from the back to the front of the scrotum.  However, there were no lesions, cracking, excoriation, or bleeding discharge.  There were a couple of blemishes over the buttock but no active lesions.  The chest was also examined, and there were no active lesions.  The examiner concluded that the Veteran's scrotal dermatitis encompassed a one-cm wide streak of discoloration with a total skin area less than 0.1 percent and exposed area of zero percent.

VA treatment records in December 2014 reflect that the Veteran had a generalized rash confluent on his trunk, dense on anterior surface and sparse on back, and extensive discreet rash on arms and legs all fading.  Assessment was allergic rash, sparing face, of unknown etiology.  However, in January 2015, the Veteran reported that he was sleeping with scratchy cushions that he tended to hug, and he believed that was the cause of the skin rash. 

During his March 2017 hearing, the Veteran reported that he had very whitish, flaky skin over most of the skin area.  He stated that the symptoms in the scrotal area had resolved, and that he now had more symptoms all over his body.  He contended that he wanted consideration under DC 7804 for scars because his skin lesions tended to reopen and scar.

The Board finds that the evidence of record is insufficient to properly adjudicate the claim for an increased rating for a skin condition.  Specifically, the last VA examination was in October 2009, nearly eight years ago, and the Veteran has claimed a worsening since that time, with worsening being indicated by the evidence of record.  As such, a remand is necessary to provide a new VA examination to properly assess the severity of the Veteran's skin disability, to include any scars due to his skin condition.

Lumbar and Cervical Spine Disability

The Veteran contends that he has a cervical and lumbar spine disability that are due to or a result of military service.

An October 2009 VA examination reflects that the Veteran has degenerative changes in his cervical and lumbar spine, with a diagnosis of spondylosis of the lower cervical spine with disc space narrowing due to degenerative changes per x-rays, and spondylosis of the lumbar spine with disc space narrowing and osteophytes due to degenerative changes per x-rays.  The Veteran reported that his symptoms started in 1993 and progressively worsened.  He denied a specific injury to his spine.  The VA examiner only provided an opinion that the cervical and lumbar spine disabilities were not secondary to the Veteran's claimed Valley fever.

During his March 2017 hearing, the Veteran testified that he experienced pain in his cervical and lumbar spine during military, and that he complained while in-service but there was no follow-up.  He explained that during the first four years of military service he had a mostly sedentary duty, but that in the latter half of his career he was lifting and carrying a lot of heavy equipment such as rockets, vats of liquid nitrogen, and metal parts; as well as running drills.

Given the evidence of record, the Board finds that a remand is necessary to obtain an opinion addressing the nature and etiology of the Veteran's cervical and lumbar spine disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); McLendon, 20 Vet. App. at 79.  

TDIU

The Veteran contends that he is unemployable due to his service-connected chronic sinusitis.  The Board notes that the AOJ originally denied his claim because he did not meet the schedular criteria for a TDIU.  However, considering the Board's decision above granting an increased rating of 50 percent from May 26, 2009, for sinusitis, and awarding service connection for OSA secondary to service-connected sinusitis, the Veteran's combined schedular rating has changed.  Further, the Board notes that adjudication of the claim for entitlement to an increased rating for a skin disability, and service connection for a cervical and lumbar spine disabilities may impact adjudication of the claim for entitlement to a TDIU.  Consequently, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, adjudication of the claim for entitlement to a TDIU must be deferred.

On remand, any ongoing private or VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b).  

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Obtain any additional outstanding VA treatment records.  All records and responses received should be associated with the claims file.

2.  Schedule the Veteran for a VA examination, by an examiner with the appropriate expertise, to determine the current nature and severity of his skin disability.  

The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  Efforts should be taken to ensure that the examination is conducted during an active stage of the disease, if possible.  The examination should be conducted in accordance with the current disability benefits questionnaire. 

3.  Request an opinion from an appropriate physician as to the etiology of the Veteran's lumbar and cervical spine disabilities.

The entire claims file, and a copy of this remand, must be provided to and reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.

After reviewing the record, the physician should indicate whether the Veteran's cervical and/or lumbar spine disabilities are at least as likely as not (i.e., a 50 percent probability or greater) due to or the result of in-service duties, to include heavy lifting and training drills, or are otherwise related to the Veteran's military service.  

The physician should address the Veteran's statements of continuity of symptomatology since service, to include the evidence of record that he went to a chiropractor in January 2003 and the statements from the Veteran's wife of his back pain.  

The examiner must provide reasons for each opinion given.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims for an increased rating for a skin disability, a TDIU, and for service connection for cervical and lumbar spine disabilities.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


